Wood, J. When the decree was rendered, the act of April 11, 1901, which provides that judicial notice shall be taken of the laws of other States, was in force. It was, therefore, unnecessary to prove the laws of Indiana upon the subject of recording chattel mortgages. The court was correct in finding that the mortgage “was duly executed, 'acknowledged and recorded in Fulton ■County, Indiana, where the mortgagor resided and the property was situated when the mortgage was executed.” Sec. 4913, Rev. Stat. of Ind. (1881). In Hall v. Pillow, this court held that the lien of a mortgage in another State was not displaced by the wrongful removal of the property from that State to this. 31 Ark. 32. The authorities generally hold that a chattel mortgage, good according to the laws of the place where the mortgage is executed and recorded and the property is then situate, will be good, by comity, in any State to which the property may be afterwards removed by the mortgagor, unless there is some statute in such State to the contrary. This, too, as against an innocent purchaser for value from the mortgagor. In some cases it is said the rule obtains even though the property may have been removed with the consent of the mortgagee. Shapard v. Hynes, 104 Fed. Rep. 449; Alferitz v. Ingalls, 83 Fed. Rep. 964, and authorities cited in both cases. See also authorities cited at p. 1061, Pingrey, Chat. Mort. § 435. Jones, Chat. Mort. § 260. In a few States a different rule prevails. Montgomery v. Wight, 8 Mich. 143; Corbett v. Littlefield, 84 Mich. 30; MacCabe v. Blymyre, 9 Phil. (Pa.) 615. These cases, it will be observed, treat the chattel mortgage as giving a mere lien/ and not a transfer of title. In our State it is different. Whittington v. Flint, 43 Ark. 504. We do not decide in this case what would be the effect of the consent of the mortgagee to the removal of the property. That question is not raised. The mortgagee is seeking here to enforce a mortgage which he has duly established according to the laws of Indiana. There is no allegation in the answer and no proof that the property 'was moved from that State to this with his consent. It will not be presumed that the mortgagee did any act to waive his rights under the mortgage. Affirmed.